Citation Nr: 1047108	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  08-14 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for obstructive sleep 
apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
October 1980 to October 1983, and in the United States Marine 
Corps from November 1985 to November 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran appeared at a Travel Board Hearing in August 2010.  A 
transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he developed hypertension and sleep 
apnea during his lengthy service in the United States Army and 
Marine Corps.  Specifically, he contends that hypertension was 
diagnosed at his separation/retirement physical examination, and 
that he experienced fatigue and snoring while on active duty.  
Before the Board can reach a final decision on these issues, 
further development is required.  

It is not readily apparent that all service treatment records 
have been added to the file.  Indeed, the Veteran's first period 
of service with the U.S. Army does not seem to be accounted for, 
and there is no record of his retirement/separation physical 
examination from the U.S. Marine Corps.  Prior to any additional 
development, it is paramount that these records be located and 
that copies of them be placed in the claims file.  

Regarding current disabilities, there are clinical notations 
suggestive of hypertension, and a VA sleep study found that the 
Veteran had moderate obstructive sleep apnea as of 2007.  
Available service treatment records do not include a diagnosis of 
hypertension; however, there are noted complaints of snoring in 
service in an undated treatment record.  Blood pressure readings 
in service included 120/90 in August 1992; 110/88 and 110/90 in 
December 1993; 126/88 in February 1997; 134/87 in an undated 
report; 122/86 and 138/90 in August 1998; 123/89 in March 1999; 
135/88 in October 1999; and 116/84 in December 1999.  

As hypertension is listed on the Veteran's complaint list with 
his VA treatment providers, and as he has been assessed as having 
obstructive sleep apnea, the elevated diastolic readings in 
service as well as the complaints of snoring made to Navy medical 
personnel are significant in showing a potential relationship 
between current claimed conditions and service.  As such, a 
medical examination should be provided which addresses the 
etiology of claimed hypertension and sleep apnea.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.  In this regard, the 
appropriate service department agencies 
should be contacted, and service treatment 
records from the Veteran's first period of 
active service in the U.S. Army as well as 
his retirement physical examination report 
should be obtained.  If copies of these 
records cannot be located, an annotation 
stating such should be added to the record.  

2.  Schedule the Veteran for a VA examination 
for the purposes of determining the etiology 
of current hypertension and sleep apnea.  
Following a review of the relevant medical 
evidence in the claims file, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that hypertension and sleep 
apnea began during service or are otherwise 
linked to any incident of service, to include 
elevated diastolic blood pressure readings, 
and the complaint of snoring made to Navy 
medical personnel.  

3.  Following the directed development, the 
RO must conduct a de novo review of the 
claims for service connection on the merits.  
Should the claim be denied, issue an 
appropriate statement of the case to the 
Veteran and his representative and return the 
claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


